 

Exhibit 10.5

 

Execution Version

 

ELEVENTH AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED
FIRST LIEN CREDIT AGREEMENT

 

This ELEVENTH AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED FIRST LIEN
CREDIT AGREEMENT (“Amendment”), dated effective as of July 31, 2015 (the
“Effective Date”), is by and among Energy XXI Gulf Coast, Inc., a Delaware
corporation (the “Borrower”), EPL Oil & Gas, Inc., a Delaware corporation
(“EPL”), the lenders party to the First Lien Credit Agreement described below
(the “Lenders”), and Wells Fargo Bank, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and the other parties in
the capacities herein identified.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Second Amended and Restated First Lien Credit
Agreement, dated as of May 5, 2011, as amended by the First Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of October 4, 2011, by
the Second Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 24, 2012, by the Third Amendment to Second Amended and Restated
First Lien Credit dated as of October 19, 2012, by the Fourth Amendment to
Amended and Restated First Lien Credit Agreement dated as of April 9, 2013, by
the Fifth Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 1, 2013, by the Sixth Amendment to Second Amended and Restated
First Lien Credit Agreement dated as of September 27, 2013, by the Seventh
Amendment to Second Amended and Restated First Lien Credit Agreement dated as of
April 7, 2014, by the Eighth Amendment to the Second Amended and Restated First
Lien Credit Agreement dated as of May 23, 2014, by the Ninth Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of September 5, 2014,
and by the Tenth Amendment to Second Amended and Restated Credit Agreement (the
“Tenth Amendment”) dated as of March 3, 2015, (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “First Lien Credit
Agreement”);

 

WHEREAS, the Borrower intends to directly or indirectly acquire all of the
interests in its Affiliate M21K, LLC pursuant to a transaction described to the
Lenders by the Borrower (the “M21K Acquisition”);

 

WHEREAS, the Borrower intends to directly or indirectly acquire certain assets
of John L. Soilean, Inc. pursuant to a transaction described to the Lenders by
the Borrower (the “JLS Acquisition”);

 

WHEREAS, the Borrower intends to dispose of the assets known as the East Cameron
Pipeline pursuant to a transaction described to the Lenders by the Borrower (the
“East Cameron Pipeline Disposition”);

 

 

 

 

WHEREAS, the Borrower requests a waiver of the provisions of Section 7.2.9 and
Section 7.2.12 of the First Lien Credit Agreement to permit the M21K
Acquisition;

 

WHEREAS, the Borrower requests a waiver of the provisions of Section 7.2.9 of
the First Lien Credit Agreement to permit the JLS Acquisition;

 

WHEREAS, the Borrower requests a waiver of the provisions of Section 7.2.10 of
the First Lien Credit Agreement to permit the East Cameron Pipeline Disposition;

 

WHEREAS, the Borrower requests that the Lenders amend the First Lien Credit
Agreement in certain respects;

 

WHEREAS, upon the terms and conditions set forth in this Amendment the
Administrative Agent and the Required Lenders will grant the waivers requested
by the Borrower in connection with the M21K Acquisition, the JLS Acquisition and
the East Cameron Pipeline Disposition and the amendments to the First Lien
Credit Agreement set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.          Definitions. Capitalized terms used herein (including in the
Recitals hereto) but not defined herein shall have the meanings as given them in
the First Lien Credit Agreement, unless the context otherwise requires.

 

Section 2.          Waiver.

 

(a)          Upon the conditions that (i) after giving effect to the M21K
Acquisition no Default, Borrowing Base Deficiency or EPL Borrowing Base
Deficiency shall have occurred and be continuing, (ii) the M21K Acquisition
shall occur on or before September 30, 2015, and (iii) that within ten (10)
Business Days of the consummation of the M21K Acquisition, M21K, LLC shall
execute and deliver to the Administrative Agent (A) supplement to the Subsidiary
Guaranty, the Borrower Pledge and Security Agreement and Mortgages or Mortgage
Amendments with respect to its Property as provided pursuant to Section 7.1.8 of
the First Lien Credit Agreement and (B) Control Agreements with respect to its
Deposit Accounts in form and substance satisfactory to the Administrative Agent,
the Required Lenders hereby waive the requirements of Sections 7.2.9(d)(ii) and
(iii) and 7.2.12 of the First Lien Credit Agreement to the extent, but only to
the extent, necessary to permit the M21K Acquisition upon the terms previously
described by the Borrower to the Lenders. The waiver in this clause (a) does not
constitute a waiver of any provision of the First Lien Credit Agreement or any
other Loan Document other than a waiver of Sections 7.2.9(d)(ii) and (iii) and
7.2.12 of the First Lien Credit Agreement and, except to the extent necessary to
permit the M21K Acquisition, this clause (a) does not constitute a waiver of
Section 7.2.9(d)(ii) and (iii) or 7.2.12 of the First Lien Credit Agreement.

 

 -2--Eleventh Amendment and Waiver-

 

 

(b)          Upon the conditions that (i) after giving effect to the JLS
Acquisition no Default, Borrowing Base Deficiency or EPL Borrowing Base
Deficiency shall have occurred and be continuing and (ii) the JLS Acquisition
shall occur on or before September 30, 2015, the Required Lenders hereby waive
the requirements of Section 7.2.9(d)(ii) and (iii) of the First Lien Credit
Agreement to the extent, but only to the extent, necessary to permit the JLS
Acquisition. The waiver in this clause (b) does not constitute a waiver of any
provision of the First Lien Credit Agreement or any other Loan Document other
than a waiver of Section 7.2.9(d)(ii) and (iii) of the First Lien Credit
Agreement and, except to the extent necessary to permit the JLS Acquisition,
does not constitute a waiver of Section 7.2.9(d)(ii) and (iii) of the First Lien
Credit Agreement.

 

(c)          Upon the conditions that (i) after giving effect to the East
Cameron Pipeline Disposition no Default, Borrowing Base Deficiency or EPL
Borrowing Base Deficiency shall have occurred and be continuing and (ii) the
East Cameron Pipeline Disposition shall occur on or before September 30, 2015,
the Required Lenders hereby waive the requirements of Section 7.2.10(g) of the
First Lien Credit Agreement to the extent, but only to the extent, necessary to
permit the East Cameron Pipeline Disposition pursuant to such 7.2.10(g). The
waiver in this clause (c) does not constitute a waiver of any provision of the
First Lien Credit Agreement or any other Loan Document other than a waiver of
Section 7.2.10(g) of the First Lien Credit Agreement and, except to the extent
necessary to permit the East Cameron Pipeline Disposition pursuant to such
7.2.10(g), does not constitute a waiver of Section 7.2.10(g) of the First Lien
Credit Agreement.

 

Section 3.          Amendments to First Lien Credit Agreement. Effective on the
Effective Date, the Administrative Agent and the Required Lenders hereby amend
the First Lien Credit Agreement as follows:

 

(a)          The definition of “Borrower Pledge and Security Agreement” in
Section 1.01 of the First Lien Credit Agreement is hereby amended by replacing
it in its entirety with the following: “means the Amended and Restated First
Lien Pledge and Security Agreement and Irrevocable Proxy executed and delivered
by an Authorized Officer of the Borrower and each Subsidiary Guarantor other
than the EPL Obligors, substantially in the form of Exhibit G-1 hereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.”

 

(b)          The definition of “EPL Pledge and Security Agreement” in Section
1.01 of the First Lien Credit Agreement is hereby amended by replacing it in its
entirety with the following: “means the Amended and Restated Pledge and Security
Agreement and Irrevocable Proxy executed and delivered by an Authorized Officer
of EPL and each Subsidiary of EPL, substantially in the form of the Borrower
Pledge and Security Agreement (with such modifications thereto as are reasonably
acceptable to the Administrative Agent) as amended, supplemented, amended and
restated or otherwise modified from time to time.”

 

(c)          The definition of “Letter of Credit Commitment Amount” in
Section 1.01 of the First Lien Credit Agreement is hereby amended by adding the
following phrase to the end of such definition:  “; provided that
notwithstanding the foregoing, until August 31, 2015, such maximum amount shall
be $305,000,000.”

 

 -3--Eleventh Amendment and Waiver-

 

 

(d)          The definition of “Security Agreement” in Section 1.01 of the First
Lien Credit Agreement is hereby amended by replacing it in its entirety with the
following: “means the Intermediate Holdco Pledge Agreement, the Borrower Pledge
and Security Agreement, substantially in the form of Exhibit G-1 or G-2 hereto
(as the case may be) and the EPL Pledge and Security Agreement, substantially in
a form reasonably satisfactory to the Administrative Agent, together with any
other pledge or security agreements delivered pursuant to the terms of this
Agreement, in each case as amended, supplemented, amended and restated or
otherwise modified from time to time.”

 

(e)          The definition of “Subsidiary Pledge and Security Agreement” in
Section 1.01 of the First Lien Credit Agreement is hereby deleted.

 

(f)          Section 7.2.10(c) of the First Lien Credit Agreement is amended by
adding the phrase “and reassignments of acreage pursuant to farm in agreements
entered into in the ordinary course of business on customary industry terms,
provided that in the reasonable determination of the Administrative Agent such
reassigned acreage does not have a Borrowing Base value in excess of $250,000 or
$1,000,000 in the aggregate for all such acreage so reassigned during any
calendar year,” to the end of such Section before the semicolon.

 

(g)          Items 6.19 and 6.22 of the Disclosure Schedule and Exhibits A-1,
A-2, A-3, B-1, B-2, C, D, E and J of the First Lien Credit Agreement are each
amended and restated in their entirety to be in the form of Annex I and
Exhibits A-1, A-2, A-3, B-1, B-2, C, D, E, G-1 and J, respectively, to this
Amendment.

 

Section 4.          Conditions to Effectiveness. This Amendment shall be deemed
effective (subject to the conditions herein contained) as of the Effective Date
when the Administrative Agent has received counterparts hereof duly executed by
the Borrower, EPL, the Administrative Agent and the Required Lenders and upon
the prior or concurrent satisfaction of each of the following conditions:

 

(a)          the Administrative Agent shall have received for its own account,
or for the account of each Lender, as the case may be, (i) all fees, costs and
expenses due and payable pursuant to Section 3.3 of the First Lien Credit
Agreement, if any, and (ii) if then invoiced, any amounts payable pursuant to
Section 10.3 of the First Lien Credit Agreement;

 

(b)          the representations and warranties in Section 5 below are true and
correct; and

 

(c)          after giving effect to this Amendment, no Default, Event of
Default, Borrowing Base Deficiency or EPL Borrowing Base Deficiency shall have
occurred and be continuing.

 

Section 5.          Representations and Warranties. The Borrower and EPL each
hereby represents and warrants that after giving effect hereto:

 

(a)          the representations and warranties of the Obligors contained in the
Loan Documents are true and correct in all material respects, other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date;

 

 -4--Eleventh Amendment and Waiver-

 

 

(b)          the execution, delivery and performance by the Borrower, EPL and
each other Obligor of this Amendment and the other Loan Documents have been duly
authorized by all necessary corporate or other action required on their part and
this Amendment, along with the First Lien Credit Agreement and the other Loan
Documents, constitutes the legal, valid and binding obligation of each Obligor a
party thereto enforceable against them in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally;

 

(c)          neither the execution, delivery and performance of this Amendment
by the Borrower and EPL, the performance by them of the First Lien Credit
Agreement as waived hereby nor the consummation of the transactions contemplated
hereby does or shall contravene, result in a breach of, or violate (i) any
provision of any Obligor’s certificate or articles of incorporation or bylaws or
other similar documents, or agreements, (ii) any law or regulation, or any order
or decree of any court or government instrumentality, or (iii) any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any
Obligor or any of its Subsidiaries is a party or by which any Obligor or any of
its Subsidiaries or any of their property is bound, except in any such case to
the extent such conflict or breach has been waived by a written waiver document,
a copy of which has been delivered to Administrative Agent on or before the date
hereof;

 

(d)          no Material Adverse Effect has occurred since December 31, 2014;
and

 

(e)          no Default, Event of Default, Borrowing Base Deficiency or EPL
Borrowing Base Deficiency has occurred and is continuing.

 

Section 6.          Loan Document; Ratification.

 

(a)          This Amendment is a Loan Document.

 

(b)          The Borrower, EPL and each other Obligor hereby ratifies, approves
and confirms in every respect all the terms, provisions, conditions and
obligations of the First Lien Credit Agreement as waived hereby and each of the
other Loan Documents including without limitation all Mortgages, Security
Agreements, Guaranties, Control Agreements and other Security Documents, to
which it is a party.

 

Section 7.          Costs and Expenses. As provided in Section 10.3 of the First
Lien Credit Agreement, the Borrower and EPL agree to reimburse Administrative
Agent for all fees, costs, and expenses, including the reasonable fees, costs,
and expenses of counsel or other advisors for advice, assistance, or other
representation, in connection with this Amendment and any other agreements,
documents, instruments, releases, terminations or other collateral instruments
delivered by the Administrative Agent in connection with this Amendment.

 

Section 8.          GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

 -5--Eleventh Amendment and Waiver-

 

 

Section 9.          Severability. Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 10.         Counterparts. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing one or
more counterparts. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

 

Section 11.         No Waiver. Except to the extent expressly set forth in
Section 2 hereof, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any default of the Borrower, EPL or any other
Obligor or any right, power or remedy of the Administrative Agent or the other
Secured Parties under any of the Loan Documents, nor constitute a waiver of (or
consent to departure from) any terms, provisions, covenants, warranties or
agreements of any of the Loan Documents. The parties hereto reserve the right to
exercise any rights and remedies available to them in connection with any
present or future defaults with respect to the First Lien Credit Agreement or
any other provision of any Loan Document.

 

Section 12.         Release. Borrower and EPL, for itself and on behalf of its
Subsidiaries and Affiliates and its and their predecessors, successors and
assigns, each do hereby forever release, discharge and acquit the Administrative
Agent, each Issuer, each Lender and each other Secured Party and each of their
successors, assignees, participants, officers, directors, members, affiliates,
advisors, internal and external attorneys, agents and employees (the
“Releasees”), from any and all duties, liabilities, obligations, claims
(including claims of usury), demands, accounts, suits, controversies and actions
that they at any time had or have or that its successors and assigns hereafter
may have, whether known or unknown, against any Releasee (collectively, the
“Released Claims”) that arise under, or in connection with, or that otherwise
relate, directly or indirectly, to the First Lien Credit Agreement, any Loan
Document or any related document, or to any acts or omissions of any such
Releasee in connection with any of the foregoing. As to each and every claim
released hereunder, Borrower and EPL each hereby represent that they have
received the advice of legal counsel with regard to the releases contained
herein and are freely and voluntarily entering into this Amendment. Borrower and
EPL each, for itself and on behalf of its Subsidiaries and Affiliates and its
and their predecessors, successors and assigns, do hereby forever covenant not
to assert (and not to assist or enable any other Person to assert) any Released
Claim against any Releasee.

 

Section 13.         Successors and Assigns. This Amendment shall be binding upon
the Borrower, EPL and their respective successors and permitted assigns and
shall inure, together with all rights and remedies of each Secured Party
hereunder, to the benefit of each Secured Party and the respective successors,
transferees and assigns.

 

 -6--Eleventh Amendment and Waiver-

 

 

Section 14.         Entire Agreement. THIS AMENDMENT, THE FIRST LIEN CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

 -7--Eleventh Amendment and Waiver-

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

  ENERGY XXI GULF COAST, INC.       By: /s/ Antonio de Pinho     Name:  Antonio
de Pinho     Title:  President

 

 

Signature – Page 1

-Eleventh Amendment and Waiver-

 

 

  EPL OIL & GAS, INC.       By: /s/ Antonio de Pinho     Name:  Antonio de Pinho
    Title:  President

 

 

Signature – Page 2

-Eleventh Amendment and Waiver-

 

 

  Wells Fargo Bank, N.A., as the Administrative Agent, an Issuer and a Lender  
    By: /s/ Dalton Harris     Name:  Dalton Harris     Title:   Assistant Vice
President

 

 

Signature – Page 3

-Eleventh Amendment and Waiver-

 

 

  AMEGY BANK NATIONAL ASSOCIATION, as Lender       By: /s/ G. Scott Collins    
Name:  G. Scott Collins     Title:  Senior Vice President

 

 

Signature – Page 4

-Eleventh Amendment and Waiver-

 

 

  THE BANK OF NOVA SCOTIA, as Lender       By: /s/ Alan Dawson     Name:  Alan
Dawson     Title:  Director         SCOTIABANC INC., as Lender       By: /s/
J.F. Todd     Name:  J.F. Todd     Title:  Managing Director

 

 

Signature – Page 5

-Eleventh Amendment and Waiver-

 

 

  TORONTO DOMINION (TEXAS) LLC, as Lender       By: /s/ Savo Bozic    
Name:  Savo Bozic     Title:  Authorized Signatory

 

 

Signature – Page 6

-Eleventh Amendment and Waiver-

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as Lender       By: /s/ Robert James    
Name:  Robert James     Title:  Director

 

 

Signature – Page 7

-Eleventh Amendment and Waiver-

 

 

  NATIXIS, New York Branch, as Lender       By: /s/ Stuart Murray    
Name:  Stuart Murray     Title:  Managing Director         By: /s/ Mary Lou
Allen     Name:  Mary Lou Allen     Title:  Director

 

 

Signature – Page 8

-Eleventh Amendment and Waiver-

 

 

  BARCLAYS BANK PLC, as Lender       By: /s/ May Huang     Name:  May Huang    
Title:  Assistant Vice President

 

 

Signature – Page 9

-Eleventh Amendment and Waiver-

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender       By: /s/ Nupur Kumar  
  Name:  Nupur Kumar     Title:  Authorized Signatory         By: /s/ Lingzi
Huang     Name:  Lingzi Huang     Title:  Authorized Signatory

 

 

Signature – Page 10

-Eleventh Amendment and Waiver-

 

 

  ING CAPITAL LLC, as Lender       By: /s/ Juli Bieser     Name:  Juli Bieser  
  Title:  Managing Director         By: /s/ Charles Hall     Name:  Charles Hall
    Title:  Managing Director

 

 

Signature – Page 11

-Eleventh Amendment and Waiver-

 

 

  REGIONS BANK, as Lender and as Swing Line Lender       By: /s/ Kelly L. Elmore
III     Name:  Kelly L. Elmore III     Title:  Senior Vice President

 

 

Signature – Page 12

-Eleventh Amendment and Waiver-

 

 

  CITIBANK, N.A., as Lender       By: /s/ Peter Kardos     Name:  Peter Kardos  
  Title:  Vice President

 

 

Signature – Page 13

-Eleventh Amendment and Waiver-

 

 

  UBS AG, STAMFORD BRANCH, as Issuer and Lender       By: /s/ Darlene Arias    
Name:  Darlene Arias     Title:  Director         By: /s/ Denise Bushee    
Name:  Denise Bushee     Title:  Associate Director

 

 

Signature – Page 14

-Eleventh Amendment and Waiver-

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as Lender       By: /s/ Benjamin Souh    
Name:  Benjamin Souh     Title:  Vice President         By: /s/ Keith C. Braun  
  Name:  Keith C. Braun     Title:  Managing Director

 

 

Signature – Page 15

-Eleventh Amendment and Waiver-

 

 

  COMMONWEALTH BANK OF AUSTRALIA, as Lender       By: /s/ Jonathan Verlander    
Name:  Jonathan Verlander     Title:  Head of Reserve Based Lending Americas

 

 

Signature – Page 16

-Eleventh Amendment and Waiver-

 

 

  COMERICA BANK, as Lender       By: /s/ Jeffery Treadway     Name:  Jeffery
Treadway     Title:  Senior Vice President

 

 

Signature – Page 17

-Eleventh Amendment and Waiver-

 

 

  FIFTH THIRD BANK, as Lender       By: /s/ Justin Bellamy     Justin Bellamy  
  Director

 

 

Signature – Page 18

-Eleventh Amendment and Waiver-

 

 

  ABN AMRO CAPITAL USA LLC, as Lender       By: /s/ Vincent Lisanti    
Name:  Vincent Lisanti     Title:  Managing Director         By: /s/ Kaylan
Hopson     Name:  Kaylan Hopson     Title:  Vice President

 

 

Signature – Page 19

-Eleventh Amendment and Waiver-

 

 

  SUMITOMO MITSUI BANKING CORPORATION, as Lender       By: /s/ Ryo Suzuki    
Name:  Ryo Suzuki     Title:  General Manager

 

 

Signature – Page 20

-Eleventh Amendment and Waiver-

 

 

  KEYBANK NATIONAL ASSOCIATION, as Lender       By: /s/ George E. McKean    
Name:  George E. McKean     Title:  Senior Vice President

 

 

Signature – Page 21

-Eleventh Amendment and Waiver-

 

 

  SANTANDER BANK, N.A., as Lender       By: /s/ Aidan Lanigan     Name:  Aidan
Lanigan     Title:  Senior Vice President         By: /s/ Puiki Lok    
Name:  Puiki Lok     Title:  Vice President

 

 

Signature – Page 22

-Eleventh Amendment and Waiver-

 

 

  WHITNEY BANK, as Lender       By: /s/ Liana Tchernysheva     Liana
Tchernysheva     Senior Vice President

 

 

Signature – Page 23

-Eleventh Amendment and Waiver-

 

 

  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender       By: /s/
Trudy Nelson     Name:  Trudy Nelson     Title:  Authorized Signatory        
By: /s/ William M. Reid     Name:  William M. Reid     Title:  Authorized
Signatory

 

 

Signature – Page 24

-Eleventh Amendment and Waiver-

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender       By: /s/ Michael
Willis     Name:  Michael Willis     Title:  Managing Director         By: /s/
Sharada Manne     Name:  Sharada Manne     Title:  Managing Director

 

 

Signature – Page 25

-Eleventh Amendment and Waiver-

 

 

  IBERIABANK, as Lender       By: /s/ Tyler S. Thoem     Name:  Tyler S. Thoem  
  Title:  Senior Vice President

 

 

Signature – Page 26

-Eleventh Amendment and Waiver-

 

 

  PNC BANK, NATIONAL ASSOCIATION, as Lender       By: /s/ Denise He    
Name:  Denise He     Title:  Assistant Vice President

 

 

Signature – Page 27

-Eleventh Amendment and Waiver-

 

 

  THE ROYAL BANK OF SCOTLAND, plc, as Lender       By:     Name:   Title:

 

 

Signature – Page 28

-Eleventh Amendment and Waiver-

 

 

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:       ENERGY XXI
GOM, LLC       By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President         ENERGY XXI TEXAS ONSHORE, LLC       By: /s/ Antonio de
Pinho     Name:  Antonio de Pinho     Title:  President         ENERGY XXI
ONSHORE, LLC       By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President         ENERGY XXI PIPELINE, LLC       By: /s/ Antonio de
Pinho     Name:  Antonio de Pinho     Title:  President         ENERGY XXI
LEASEHOLD, LLC       By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President

 

 

Signature – Page 29

-Eleventh Amendment and Waiver-

 

 

  ENERGY XXI PIPELINE II, LLC       By: /s/ Antonio de Pinho     Name:  Antonio
de Pinho     Title:  President

 

  MS ONSHORE, LLC       By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President         EPL PIPELINE, L.L.C.       By: /s/ Antonio de Pinho  
  Name:  Antonio de Pinho     Title:  President         NIGHTHAWK, L.L.C.      
By: /s/ Antonio de Pinho     Name:  Antonio de Pinho     Title:  President      
  EPL OF LOUISIANA, L.L.C.       By: /s/ Antonio de Pinho     Name:  Antonio de
Pinho     Title:  President

 

 

Signature – Page 30

-Eleventh Amendment and Waiver-

 

 

  DELAWARE EPL OF TEXAS, LLC       By: /s/ Antonio de Pinho     Name:  Antonio
de Pinho     Title:  President         ANGLO-SUISSE OFFSHORE PIPELINE PARTNERS,
LLC         By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President         EPL PIONEER HOUSTON, INC.       By: /s/ Antonio de
Pinho     Name:  Antonio de Pinho     Title:  President         ENERGY PARTNERS,
LTD., LLC       By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President

 

 

Signature – Page 31

-Eleventh Amendment and Waiver-

 

 

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE FIRST LIEN
CREDIT AGREEMENT:       ENERGY XXI USA, INC.       By: /s/ Antonio de Pinho    
Name:  Antonio de Pinho     Title:  President

 

 

Signature – Page 32

-Eleventh Amendment and Waiver-

 

